Title: Motion for Reports by Superintendent of Finance, [29 March] 1783
From: Madison, James
To: 


[29 March 1783]
That it be the duty of the Superintendt of Finance with as little delay as may be & thereafter on the  day of  in every year to lay before the U. S. in Congss. assmbd. a state of all monies receiv’d into his Departmt. with the times when & the persons from whom they shall have been received; and also a state of all payments made immediately under his warrant with the t[im]es when the persons to whom & the purposes for which such warrants shall have been issued; that he also at periods aforesaid lay before the U. S. in Congr. assembd. copies of the receipts given to him for all such warrants, with the amounts of the estimates or substance of the other documents on which the warrants shall have been issued; and also a report from the Comptroller’s office [o]f how far monies issued under warrants of the sd. Superintendt. as aforesaid shall have been finally & satisfactorily accounted for.
